                       Case 2:18-cv-01471-JCM-VCF Document 108 Filed 01/02/20 Page 1 of 4


                   1    Joshua G. Hamilton (Admitted Pro Hac Vice)   Michele D. Johnson (Admitted Pro Hac Vice)
                        joshua.hamilton@lw.com                       michele.johnson@lw.com
                   2    LATHAM & WATKINS LLP                         Andrew R. Gray (Admitted Pro Hac Vice)
                        10250 Constellation Blvd., Suite 1100        andrew.gray@lw.com
                   3    Los Angeles, CA 90067                        LATHAM & WATKINS LLP
                        Telephone: 424.653.5500                      650 Town Center Dr.
                   4    Facsimile: 454.653.5501                      Costa Mesa, CA 92626
                                                                     Telephone: 714.540.1235
                   5                                                 Facsimile: 714.755.8290

                   6    Todd L. Bice, Esq., Bar No. 4534
                        TLB@pisanellibice.com
                   7    Ava M. Schaefer, Esq., Bar No. 12698
                        AMS@pisanellibice.com
                   8    PISANELLI BICE PLLC
                        400 South 7th Street, Suite 300
                   9    Las Vegas, NV 89101
                        Telephone: 702.214.2100
               10       Facsimile: 702.214.2101

               11
                        Attorneys for Switch, Inc., Rob Roy,
               12       Gabe Nacht, Zareh Sarrafian,
                        Donald Snyder, Tom Thomas, and
               13       Bryan Wolf

               14
                                                   UNITED STATES DISTRICT COURT
               15
                                                           DISTRICT OF NEVADA
               16
                  MINGBO CAI, Individually and On Behalf of          Case No. 2:18-cv-01471-CM-VCF
               17 All Others Similarly Situated,
                                                                     CLASS ACTION
               18                             Plaintiff,
                       vs.                                           JOINT STIPULATION AND [PROPOSED]
               19                                                    ORDER REGARDING BRIEFING
                  SWITCH, INC., ROB ROY, GABE NACHT,                 SCHEDULE FOR MOTION FOR
               20 ZAREH SARRAFIAN, DONALD                            JUDGMENT ON THE PLEADINGS
                  SNYDER, TOM THOMAS, BRYAN
               21 WOLF, GOLDMAN SACHS & CO. LLC,                     (First Request)
                  J.P. MORGAN SECURITIES LLC, BMO
               22 CAPITAL MARKETS CORP., WELLS
                  FARGO SECURITIES, LLC, CITIGROUP
               23 GLOBAL MARKETS INC., CREDIT
                  SUISSE SECURITIES, JEFFERIES LLC,
               24 BTIG, LLC, RAYMOND JAMES &
                  ASSOCIATES, INC., STIFEL,
               25 NICHOLAUS & COMPANY, INC., and
                  WILLIAM BLAIR & COMPANY, L.L.C.,
               26
                                    Defendants.
               27

               28

ATTORNEYS AT LAW
                                                                     1
                       Case 2:18-cv-01471-JCM-VCF Document 108 Filed 01/02/20 Page 2 of 4


                   1             Lead Plaintiff Oscar Farach ("Lead Plaintiff") and Defendants Switch, Inc. ("Switch"),

                   2    Rob Roy, Gabe Nacht, Zareh Sarrafian, Donald Snyder, Tom Thomas, and Bryan Wolf

                   3    ("Defendants") (collectively, the "Parties"), hereby stipulate and agree as follows:

                   4             On December 20, 2019, Defendants filed a Motion for Judgment on the Pleadings and a

                   5    Request for Judicial Notice in Support of the Motion for Judgment on the Pleadings. ECF Nos.

                   6    106, 107.

                   7             Pursuant to Local Rule 7-2(b), Lead Plaintiff would have 14 days to respond to the

                   8    Motion for Judgment on the Pleadings, and Defendants would have seven days thereafter to file a

                   9    reply;

               10                The Parties have agreed that briefing extensions would best serve the interests of

               11       efficiency and judicial economy by providing thorough and comprehensive briefing.

               12                This is the Parties’ first stipulation regarding Plaintiffs’ deadline to file a response to the

               13       Motion for Judgment on the Pleadings and Defendants’ deadline to file a reply in support of the

               14       Motion for Judgment on the Pleadings.

               15                THEREFORE, IT IS HEREBY STIPULATED by and between the Parties, and subject to

               16       this Court’s approval and order, as follows:

               17                1.      Lead Plaintiff shall have until January 24, 2020 to file an opposition to the

               18                Motion for Judgment on the Pleadings and the Request for Judicial Notice; and

               19                2.      Defendants shall have until February 21, 2020 to file a reply in support of their

               20                Motion for Judgment on the Pleadings and the Request for Judicial Notice.

               21       IT IS SO STIPULATED.

               22       Dated: January 2, 2020                       By: /s/ Joshua G. Hamilton

               23                                                    Joshua G. Hamilton (Admitted Pro Hac Vice)
                                                                     LATHAM & WATKINS LLP
               24                                                    10250 Constellation Blvd., Suite 1100
                                                                     Los Angeles, CA 90067
               25
                                                                     Michele D. Johnson (Admitted Pro Hac Vice)
               26                                                    Andrew R. Gray (Admitted Pro Hac Vice)
                                                                     LATHAM & WATKINS LLP
               27                                                    650 Town Center Dr.
                                                                     Costa Mesa, CA 92626
               28

ATTORNEYS AT LAW
                                                                              2
                       Case 2:18-cv-01471-JCM-VCF Document 108 Filed 01/02/20 Page 3 of 4


                   1                                    Todd L. Bice, Esq., Bar No. 4534
                                                        Ava M. Schaefer, Esq., Bar No. 12698
                   2                                    400 South 7th Street, Suite 300
                                                        Las Vegas, NV 89101
                   3
                                                        Attorneys for Defendants Switch, Inc., Rob Roy, Gabe
                   4                                    Nacht, Zareh Sarrafian, Donald Snyder, Tom Thomas,
                                                        and Bryan Wolf
                   5

                   6    Dated: January 2, 2020         By: /s/ Leanne H. Solish

                   7                                    Lionel Z. Glancy (Admitted Pro Hac Vice)
                                                        Robert V. Prongay (Admitted Pro Hac Vice)
                   8                                    Casey E. Sadler (Admitted Pro Hac Vice)
                                                        Joshua L. Crowell (Admitted Pro Hac Vice)
                   9                                    Leanne H. Solish (Admitted Pro Hac Vice)
                                                        GLANCY PRONGAY & MURRAY LLP
               10                                       1925 Century Park East, Suite 2100
                                                        Los Angeles, CA 90067
               11
                                                        Counsel for Oscar Farach
               12
                                                        Andrew R. Muehlbauer, Esq.
               13                                       MUEHLBAUER LAW OFFICE, LTD.
                                                        7915 West Sahara Ave., Suite 104
               14                                       Las Vegas, NV 89117
               15                                       Counsel for Oscar Farach
               16

               17

               18

               19

               20

               21

               22

               23

               24

               25

               26

               27

               28

ATTORNEYS AT LAW
                                                               3
                       Case 2:18-cv-01471-JCM-VCF Document 108 Filed 01/02/20 Page 4 of 4


                   1                                         [PROPOSED] ORDER

                   2           Pursuant to the Parties’ stipulation, Lead Plaintiff shall have until January 24, 2020 to file

                   3    an opposition to the Motion for Judgment on the Pleadings and the Request for Judicial Notice.

                   4    Defendants shall have until February 21, 2020 to file a reply in support of their Motion for

                   5    Judgment on the Pleadings and the Request for Judicial Notice.

                   6                                                  IT IS SO ORDERED:

                   7

                   8                                                  _____________________________________
                                                                      UNITED
                                                                      UNITED STATES
                                                                              STATESMAGISTRATE     JUDGE
                                                                                      DISTRICT JUDGE
                   9

               10                                                     DATED: _____________________________
               11

               12

               13

               14

               15

               16

               17

               18

               19

               20

               21

               22

               23

               24

               25

               26

               27

               28

ATTORNEYS AT LAW
                                                                          4
